[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
A motion for summary judgment cannot be granted if there is a genuine dispute as to when the cause of action occurred so as to start the running of the applicable statute of limitations. West Haven School District v. Owens-Corning Fiberglass Corp., 721 F. Sup. 1547, 1566 (D.Conn. 1988).
In an action for fraud, where there is a genuine dispute over inferences to be drawn from otherwise undisputed facts as to when the plaintiff reasonably should have discovered the fraudulent nature of the defendant's action or conduct, the trial court should not grant a defendant's motion for summary judgment. Schmidt v. McRay, 555 F.2d 30, 37-38 (2d Cir. 1977).
For the above reasons, the motion for summary judgment is denied.
HAMMER, J.